DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-23 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Drawings
4.	The drawings received on 12/23/2019 are acceptable for examination purposes.

Oath Declaration
5. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 03/02/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, and 13-18 are non-provisionally rejected on the ground of nonstatutory double patenting anticipatory type as being unpatentable over claims 1, and 13-18 of Co-pending  Application No. 15/126,949 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each other because the broader application claim would have been obvious in view of the narrower co-pending application as shown in the chart and explanation below.
Instant Application No. 16/527,607
Co-pending  Application No. 15/126,949
Claim 1:
A method for use in an IEEE 802.11 station (STA), the method comprising: receiving a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA; 

determining whether the packet is properly received within the received signal by performing at least one of a plurality of checks; 




determining the packet was not properly received due to a reception failure based on the at least one of the plurality of checks; and generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause.
Claim 1:
A method for use in an IEEE 802.11 station (STA), the method comprising: receiving a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA;

determining whether the packet was properly received within the received signal by performing at least one of a plurality of checks, 

the at least one of the plurality of checks including determining whether a Physical Laver Convergence 
 determining that reception of the packet was not properly received due to a reception failure based on the at least one of the plurality of checks; and
generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause;
on a condition that the PLCP header was not decoded properly and that a
high power level was not detected during reception of the packet: including an
indication to increase transmit power in the recommended action: and
on a condition that the PLCP header was not decoded properly, that a high
power level was detected during reception of the packet, and that Short Training
Field (STF) and/or Long Training Eield (LTF) correlations were detected during

Claim 13.
The method of claim 1, further comprising; sending a reporting and measurement capability message to the STA.
Claim 13.
The method of claim 1, further comprising: sending a reporting and measurement capabihty message to the transmitting STA.
Claim 14.
The method of claim 1, further comprising; sending a reporting and measurement reporting message to the transmitting STA.
Claim 14:
The method of claim 1, further comprising:
sending a reporting and measurement reporting message to the transmitting STA.
Claim 15:
An IEEE 802.11 station (STA) comprising: a receiver configured to receive a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA; 

a processor configured to determine whether the packet is properly received within the received signal by performing at least one of a plurality of checks;





 the processor further configured to determine that the packet was not properly received due to a reception failure based on the at least one of the plurality of checks; 

and a transmitter configured to generate a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause.
Claim 15:
An IEEE 802.11 station (STA) comprising: a receiver configured to receive a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA;

a processor configured to determine whether the packet was properly received within the received signal by performing at least one of a plurality of checks, the at least one of a plurality of checks including determining whether a Physical Laver 
properly;

 the processor further configured to determine that reception of the packet was not properly received due to a reception failure based on the at least one of the plurality of checks;
 
and a transmitter configured to generate a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause;
wherein on a condition that the PLCP header was not decoded properly and a high power level was not detection during reception of the packet: the recommended action includes an indication to increase transmit power: and wherein on a condition that the PLCP header was not decoded properly, that
a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected

Claim 16.
The STA of claim 15, wherein the at least one of the plurality of checks includes determining whether a Physical Layer Convergence Protocol (PLCP) header of the packet is decoded properly.
Claim 16.
The STA of claim 15, wherein the at least one of the plurality of checks includes determining whether a Physical Layer Convergence Protocol (PLCP) header of the packet was decoded properly.
Claim 17:
The STA of claim 16, further comprising: on a condition that the PLCP header of the packet is decoded properly, the processor further configured to determine whether a frame check sequence (FCS) of the packet passes; 

and on a condition that the FCS of the packet fails, the processor further configured to determine whether the CSMA wireless medium is busy based on a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet.
Claim 17:
The STA of claim 16, further comprising:
on a condition that the PLCP header of the packet was decoded properly, the processor further configured to determine whether a frame check
sequence (FCS) of the packet passes; 

and on a condition that the FCS of the packet fails, the processor further configured to determine whether the CSMA wireless medium is busy based on a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet.
Claim 18:The STA of claim 17, further comprising: on condition that the CSMA wireless medium is determined to be busy, the STA configured to identify the reception failure cause to be due to reception of an overlapping packet; 

and the STA further configured to perform a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet.
Claim 18:
The STA of claim 17, further comprising:
on condition that the CSMA wireless medium is determined to be busy, the STA configured to identify the reception failure cause as due to reception of an overlapping packet;

 and the STA further configured to perform a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet.


From the table above, claims 1, and 13-18 of the reference application contain every limitations of claims 1, and 13-18  of the instant application and as such anticipates claims 1, and 13-18 of the present application.

9.	Claims 19 and 20 are non-provisionally rejected on the ground of nonstatutory double patenting type as being unpatentable over claims 1, 13-18, 29, and 30 of Co-pending  Application No. 15/126,949 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the present application are substantially equivalent to claims 1-3, 8, and 9 of the reference application.
Instant Application No. 16/527,607
Co-pending  Application No. 15/126,949
Claim 19:
A method for use in a station (STA), the method comprising: transmitting, by a transmitting STA, a packet via a carrier sense multiple access (CSMA) wireless medium to a receiving STA; 

receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA and a recommended action to enable the transmitting STA to remediate the reception failure cause; 
and remediating the reception failure cause based on the recommended action;















 and retransmitting the packet via the CSMA wireless medium.
Claim 29:
A method for use in a station (STA), the method comprising: transmitting a packet via a carrier sense multiple access (CSMA) wireless medium to a receiving STA;

receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA, and a recommended action to enable the transmitting STA to remediate the reception failure cause, 
wherein the at least one of the plurahtv of checks includes determining whether a Physical Laver Convergence Protocol (PLCP) header of the packet is decoded properly; and remediating the reception failure cause based on the recommended action: wherein the recommended action includes an indication to increase transmit power on a condition that the PLCP header was not decoded properly and that a high power level was not detected during reception of the packet: and wherein the recommended action includes an indication to immediately retransmit the packet on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and 
 and retransmitting the packet via the CSMA wireless medium.
Claim 20:
The method of claim 19, wherein the at least one of the plurality of checks includes determining whether a frame check sequence (FCS) passes, whether the CSMA wireless medium remains busy immediately after an expected packet transmission time, whether there is a power spike during reception of the signal, or whether there are Short training field (STF) and Long Training Field (LTF) correlations and wherein the remediating the reception failure cause includes adjusting a modulation and coding scheme (MCS) or adjusting a transmit power control (TPC).
Claim 30:
The method of claim 29, wherein the at least one of the plurahty of checks includes determining whether a frame check sequence (FCS) passes, whether the CSMA wireless medium remains busy immediately after an expected packet transmission time, whether there is a power spike during reception of the signal, or whether there are Short training field (STF) and Long Training Field (LTF) correlations and wherein the remediating the reception failure cause includes adjusting a modulation and coding scheme (MCS) or adjusting a transmit power control (TPC).


From the table above, claims 29 and 30 of the reference application contain every limitations of claims 19 and 20 of the instant application except the feature of “remediating the reception failure cause based on the recommended action.” Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-6, 10, 11, and 13-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Li et al. (U.S. PN: 2011/0087944) "herein after as Li "in view of Choe Dong Seok et al. (KR. P.N: 2009/0129009) "herein after as Choe."

As per claim 1:
	Li substantially teaches or discloses a method for use in an IEEE 802.11 station (STA), the method comprising (see abstract, and Fig. 1): receiving a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0036], herein the first device sends a transmission to the second device. This transmission may be a packet sent in accordance with a contention-based access scheme, such as CSMA. The second device receives this transmission at a block 204, and Fig. 2, step 204); determining whether the packet is properly received within the received signal by performing at least one of a plurality of checks (see paragraph [0038], herein if the second device concludes that the transmission is uncorrupted, then operation proceeds to a block 208, where the second device processes the transmission in accordance with one or more protocol layers. Further, if the transmission was correctly received, then block 208 may include sending an acknowledgement (ACK) response to the transmitting device, and Fig. 2, step 208); determining the packet was not properly received due to a reception failure based on the at least one of the plurality of checks (see paragraph [0037], herein the second device determines whether the received transmission is corrupted. This may involve performing error detection decoding, a cyclical redundancy check, and/or various other technique(s), and Fig. 2, step 206); and a recommended action to enable the transmitting STA to remediate the reception failure cause (see paragraph [0044], herein, FIG. 2 shows that the first device receives the assistance at a block 216. In accordance with this assistance, the first device sends a retransmission at a block 218, and Fig2, steps 215 and 218).
Li does not explicitly teach generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause.
However, Choe in analogous art teaches generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause (see page 5, first paragraph, herein when judged life and a seventh step for notifying the first station a first error code indicating that the hidden station problem through the NACK. According to a second aspect of the present invention, there is provided a method for transmitting a data packet including a first step of receiving a NACK including an error code from a sender in response to a data transmission in an RTS / CTS exchange mode off state, and Fig. 12 step 1203).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Li with the teachings of Choe by generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause would have improved overall network performance (see Choe pages 5).

	As per claim 2:
see page 6, second paragraph, herein when attempting to transmit data from the station A 20 to the AP 10, the AP 10 firstly transmits a Physical Layer Convergence Protocol (PLCP) header (Header) among the data frames transmitted from the station A 20, and Fig 7, S701).

	As per claim 3:
	Choe teaches that on a condition that the PLCP header of the packet is decoded properly, determining whether a frame check sequence (FCS) of the packet passes; and on a condition that the FCS of the packet fails, determining whether the CSMA wireless medium is busy based on a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet(see page 6, second paragraph, herein the AP 10 checks whether the PLCP header has been correctly received (S702). If not received properly, the AP 10 returns to the listening mode again, and Fig. 7, S703).

	As per claim 4:
	Choe teaches that on condition that the CSMA wireless medium is determined to be busy, identifying the reception failure cause to be due to reception of an overlapping packet; and performing a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see page 5, first paragraph, herein a second step of measuring a first SNR value of the channel, a third step of determining whether the current channel state is busy at the reception end time, a third step of determining whether the current channel state is busy, A fourth step of informing the first station of the code through NACK).

	As per claim 5:
	Choe teaches that on condition that the CSMA wireless medium is determined to not be busy, determining whether there was a sudden power level change during reception of the signal (see page 5, first paragraph, herein a fifth step of determining the validity of the received packet data if the current channel status is not busy).
	
	As per claim 6:
	Choe teaches that on a condition that there was a sudden power level change during reception of the signal, identifying the reception failure cause to be due to reception of an overlapping packet; and performing a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see page 5, first paragraph, herein a second step of counting the number of hidden station problem occurrences if the count value is greater than or equal to a first set value, and a third step of setting the RTS / CTS switching mode to on when the count value is greater than a first set value, And a fourth step of transmitting packet data to the sender according to an RTS / CTS exchange scheme with the CTS exchange mode set to on).

	As per claim 10:
see paragraph [0029]), determining whether a high power level was observed during reception of the packet (see paragraph [0031]).
	
	As per claim 11:
	Choe teaches that on a condition that a high power level was not observed during reception the packet, identifying the reception failure cause to be due to interference or noise; and including, in the recommended action in the NACK signal, an indication to increase transmit power (see page, 6 second paragraph, herein Also, the AP 10 accurately measures and stores the SNR (Signal-to-Noise Ratio) value of the current channel state while receiving the PLCP header (S706). Then, the AP 10 checks whether the channel state is Busy after the data reception end time calculated in step S704, and Fig.7, S707).

	As per claim 13:
	Li teaches that sending a reporting and measurement capability message to the STA (see paragraph [0019], and Fig. 1).

	As per claim 14:
	Li teaches that sending a reporting and measurement reporting message to the transmitting STA (see paragraph [0019], and Fig. 1).

	As per claim 15:
see abstract, and Fig. 1): a receiver configured to receive a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0036], herein the first device sends a transmission to the second device. This transmission may be a packet sent in accordance with a contention-based access scheme, such as CSMA. The second device receives this transmission at a block 204, and Fig. 2, step 204); a processor configured to determine whether the packet is properly received within the received signal by performing at least one of a plurality of checks (see paragraph [0038], herein if the second device concludes that the transmission is uncorrupted, then operation proceeds to a block 208, where the second device processes the transmission in accordance with one or more protocol layers. Further, if the transmission was correctly received, then block 208 may include sending an acknowledgement (ACK) response to the transmitting device, and Fig. 2, step 208); the processor further configured to determine that the packet was not properly received due to a reception failure based on the at least one of the plurality of checks (see paragraph [0037], herein the second device determines whether the received transmission is corrupted. This may involve performing error detection decoding, a cyclical redundancy check, and/or various other technique(s), and Fig. 2, step 206); and a recommended action to enable the transmitting STA to remediate the reception failure cause (see paragraph [0044], herein, FIG. 2 shows that the first device receives the assistance at a block 216. In accordance with this assistance, the first device sends a retransmission at a block 218, and Fig2, steps 215 and 218).
Li does not explicitly teach a transmitter configured to generate a negative acknowledgement (NACK) signal including an indication of a reception failure cause.
see page 5, first paragraph, herein when judged life and a seventh step for notifying the first station a first error code indicating that the hidden station problem through the NACK. According to a second aspect of the present invention, there is provided a method for transmitting a data packet including a first step of receiving a NACK including an error code from a sender in response to a data transmission in an RTS / CTS exchange mode off state, and Fig. 12 step 1203).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Li with the teachings of Choe by generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause would have improved overall network performance (see Choe pages 5).

	As per claim 16:
	Choe teaches that wherein the at least one of the plurality of checks includes determining whether a Physical Layer Convergence Protocol (PLCP) header of the packet is decoded properly (see page 6, second paragraph, herein when attempting to transmit data from the station A 20 to the AP 10, the AP 10 firstly transmits a Physical Layer Convergence Protocol (PLCP) header (Header) among the data frames transmitted from the station A 20, and Fig 7, S701).

	As per claim 17:
	Choe teaches that on a condition that the PLCP header of the packet is decoded properly, the processor further configured to determine whether a frame check sequence (FCS) of the packet passes; and on a condition that the FCS of the packet fails, the processor further configured to determine whether the CSMA wireless medium is busy based on a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet (see page 6, second paragraph, herein the AP 10 checks whether the PLCP header has been correctly received (S702). If not received properly, the AP 10 returns to the listening mode again, and Fig. 7, S703).

	As per claim 18:
	Choe teaches that on condition that the CSMA wireless medium is determined to be busy, the STA configured to identify the reception failure cause to be due to reception of an overlapping packet; and the STA further configured to perform a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see page 5, first paragraph, herein a second step of counting the number of hidden station problem occurrences if the count value is greater than or equal to a first set value, and a third step of setting the RTS / CTS switching mode to on when the count value is greater than a first set value, And a fourth step of transmitting packet data to the sender according to an RTS / CTS exchange scheme with the CTS exchange mode set to on).

	As per claim 19:
	Li substantially teaches or discloses a method for use in a station (STA), the method comprising (see abstract, and Fig. 1): transmitting, by a transmitting STA, a packet via a carrier sense multiple access (CSMA) wireless medium to a receiving STA (see paragraph [0036], herein the first device sends a transmission to the second device. This transmission may be a packet sent in accordance with a contention-based access scheme, such as CSMA. The second device receives this transmission at a block 204, and Fig. 2, step 204); and a recommended action to enable the transmitting STA to remediate the reception failure cause (see paragraph [0044], herein, FIG. 2 shows that the first device receives the assistance at a block 216. In accordance with this assistance, the first device sends a retransmission at a block 218, and Fig2, steps 215 and 218); and remediating the reception failure cause based on the recommended action (see paragraph [0011], herein the receiving device gathers useful information and helps the transmitting device's retransmission according to the detected failure reason. More particularly, the receiving device provides the transmitting device a retransmission opportunity that is suitable for the cause of the reception failure); and retransmitting the packet via the CSMA wireless medium (see paragraph [0042], herein the first device contends for media access to send a retransmission at a block 215. This contention is in accordance with the employed contention-based access scheme (e.g., CSMA, CSMA/CD, etc.)). 
Li does not explicitly teach receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA.
see page 5, first paragraph, herein when judged life and a seventh step for notifying the first station a first error code indicating that the hidden station problem through the NACK. According to a second aspect of the present invention, there is provided a method for transmitting a data packet including a first step of receiving a NACK including an error code from a sender in response to a data transmission in an RTS / CTS exchange mode off state, and Fig. 12 step 1203).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Li with the teachings of Choe by receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA would have improved overall network performance (see Choe pages 5).

Allowable Subject Matter
11.	Claims 7-9, 12 and 20-23 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 21:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " on a condition that the PLCP header was not decoded properly and that a high power level was not detected during reception of the packet: including an indication to increase transmit power in the recommended action; and on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected during reception of the packet: including an indication to immediately retransmit the packet in the recommended action." Consequently, claim 21 is allowed over the prior arts.
In regards to independent claim 22:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " wherein on a condition that the PLCP header was not decoded properly and a high power level was not detection during reception of the packet: the recommended action includes an indication to increase transmit power; and wherein on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected during reception of the packet: the recommended action includes an indication to immediately retransmit the packet." Consequently, claim 22 is allowed over the prior arts.
In regards to independent claim 23:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " wherein the recommended action includes an indication to increase transmit power on a condition that the PLCP header was not decoded properly and that a high power level was not detected during reception of the packet; and wherein the recommended action includes an indication to immediately retransmit the packet on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected during reception of the packet; and retransmitting the packet via the CSMA wireless medium." Consequently, claim 22 is allowed over the prior arts.
In regards to claims 7-9, 12 and 20:
The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112